Case: 21-50375      Document: 00516239538          Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           March 15, 2022
                                   No. 21-50375
                                 Summary Calendar                           Lyle W. Cayce
                                                                                 Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Vincent Cournolus Barnett,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:20-CR-129-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Vincent Cournolus Barnett challenges the substantive reasonableness
   of the 151-month, within-guidelines sentence that was imposed following his
   guilty plea conviction for possession with intent to distribute at least 50 grams
   of a mixture or substance containing a detectable amount of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50375      Document: 00516239538          Page: 2   Date Filed: 03/15/2022




                                    No. 21-50375


   methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii).
   He contends he deserved a lower sentence because the methamphetamine
   actual guideline provides an unwarranted sentencing disparity with
   defendants    sentenced    for   the   same     drug   quantity   under    the
   methamphetamine mixture guideline and because he received criminal
   history points for federal and state offenses that arose out of the same course
   of conduct. He contends there was no evidence that he was a drug kingpin
   or that he had any role in a drug trafficking organization. Because Barnett
   argued for a downward variance during sentencing, his challenge is reviewed
   for an abuse of discretion. See Holguin-Hernandez v. United States, 140 S. Ct.
   762, 766-67 (2020).
          Nothing in the record reflects that the district court failed to account
   for a factor that should have received significant weight or that it gave
   “significant weight to an irrelevant or improper factor,” and the sentence
   does not represent a clear error of judgment in balancing the sentencing
   factors. See United States v. Hernandez, 876 F.3d 161, 166 (5th Cir. 2017); see
   also United States v. Rebulloza, 16 F.4th 480, 485 (5th Cir. 2021); United
   States v. Key, 599 F.3d 469, 475 (5th Cir. 2010). Moreover, Barnett’s
   argument that the district court committed a clear error of judgment in
   balancing sentencing factors due to inadequate consideration of mitigating
   circumstances does not rebut the presumption that the within-guidelines
   sentence is reasonable. See Hernandez, 876 F.3d at 166-67. Such an argument
   amounts to a request for us to reweigh the sentencing factors and substitute
   our judgment for that of the district court, which we will not do. Id. at 167.
   The district court’s judgment is therefore AFFIRMED.




                                          2